Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Claims 1-20 have been examined.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 rejected under 35 U.S.C. 103 as being unpatentable over Beery (20030055721) in view of Bennett et al. (20120191570). 
As per claims 1, 11,
Beery discloses a method displaying a user interface to a marketer user on a computing device operated by the marketer user (par 202);
determining, with at least one processor, a predicted effectiveness for each trigger of a set of triggers associated with at least one offer based at least partially on a likelihood of a plurality of users performing transactions satisfying conditions associated with each trigger of the set of triggers (par 30, 146);
generating, with the at least one processor, a ranked set of triggers by ranking each trigger of the set of triggers according to the predicted effectiveness of each respective trigger of the set of triggers (par 30, 146);
displaying, on the user interface, the ranked set of triggers for the selection of at least one trigger (par 30, 146);
in response to the selection of the at least one trigger by the marketer user from the user interface, generating, with the at least one processor, at least one trigger record from the at least one trigger, the at least one trigger record comprising at least one condition (par 103, 125); and
determining, with the at least one processor, that the at least one transaction satisfies the at least one condition of the at least one trigger record (par 103, 125).
Beery does not explicitly disclose:
comparing, with the at least one processor, at least one transaction processed by a transaction handler to the at least one trigger record, the transaction handler arranged in an electronic payment processing network; and
in response to determining that the at least one condition is satisfied by the at least one transaction, causing, with the at least one processor, a message based on the at least one offer to be communicated, via a communication channel outside of the electronic payment processing network, to a user of the plurality of users at a point of interaction corresponding to the at least one transaction.
However, Bennett discloses:
comparing, with the at least one processor, at least one transaction processed by a transaction handler to the at least one trigger record, the transaction handler arranged in an electronic payment processing network (par 61); and
in response to determining that the at least one condition is satisfied by the at least one transaction, causing, with the at least one processor, a message based on the at least one offer to be communicated, via a communication channel outside of the electronic payment processing network, to a user of the plurality of users at a point of interaction corresponding to the at least one transaction (par 73, 157).
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date to add Bennett’s comparing, with the at least one processor, at least one transaction processed by a transaction handler to the at least one trigger record, the transaction handler arranged in an electronic payment processing network; and
in response to determining that the at least one condition is satisfied by the at least one transaction, causing, with the at least one processor, a message based on the at least one offer to be communicated, via a communication channel outside of the electronic payment processing network, to a user of the plurality of users at a point of interaction corresponding to the at least one transaction to Beery’s method and computer program product for ranking and selecting triggers. One would be motivated to do this in order to provide sellers with query generators that create queries based on information provided by buyer, data retrieved from database(s), information provided via method invocations from non-web server interface (Bennett par 61).
	As per claims 2, 12,
	Beery discloses determining to communicate the message comprising the at least one offer to the user based on past transactional behavior of the user (par 191); and
causing the message to be communicated in response to determining to communicate the message (par 191).
As per claims 3, 13,
Beery discloses storing performance data indicating a performance of each trigger of the set of triggers based on prior messages transmitted in response to each trigger, wherein determining the predicted effectiveness of each trigger of the set of triggers is based at least partially on the performance data (par 32).
As per claims 4, 14,
Beery discloses receiving an input of a targeting objective of the at least one offer, wherein the predicted effectiveness of each trigger of the set of triggers is based at least partially on satisfying the targeting objective (par 32).
As per claims 5, 15,
Bennett discloses identifying a target set of users of the plurality of users for receipt of the at least one offer based on a set of filters, wherein the set of filters comprises at least one of (i) a user segment or cluster, (ii) a transaction date, (iii) a transaction time, (iv) a merchant location, (iv) a transaction amount, or (v) a transaction type (par 150, 203).
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date to add Bennett’s identifying a target set of users of the plurality of users for receipt of the at least one offer based on a set of filters, wherein the set of filters comprises at least one of (i) a user segment or cluster, (ii) a transaction date, (iii) a transaction time, (iv) a merchant location, (iv) a transaction amount, or (v) a transaction type to Beery’s method and computer program product for ranking and selecting triggers. One would be motivated to do this in order to provide sellers with query generators that create queries based on information provided by buyer, data retrieved from database(s), information provided via method invocations from non-web server interface (Bennett par 61).
	As per claims 6, 16,
	Beery discloses configuring the message based at least partially on input rules associated with the at least one offer by: determining a message template; adding a communication reference of the user to the message template (par 63, 64); and
communicating the message to a media controller configured to deliver the message to the point of interaction (par 63, 64).
As per claims 7, 17,
Beery discloses the message comprises a code, when entered, configured to cause a point of sale terminal to recalculate at least one of the at least one transaction or at least one further transaction (par 97, 103).
As per claims 8, 18,
Beery discloses the communication reference comprises at least one of (i) a mobile phone number, (ii) an email address, (iii) a user identifier of an instant messaging system, or (iv) an IP address. (par 47, 65).
As per claims 9, 19,
Beery discloses automatically selecting the at least one trigger (par 30, 146).
As per claims 10, 20,
Beery discloses the at least one offer comprises a further offer to enroll in a loyalty program of a merchant associated with the at least one transaction, and further comprising: automatically crediting the user in the loyalty program based on the at least one transaction in response to an acceptance of the at least one offer by the user (par 157).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALVIN L BROWN whose telephone number is (571)270-5109. The examiner can normally be reached Mon - Fri 8:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on (571) 270-1836. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALVIN L BROWN/Primary Examiner, Art Unit 3621